PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of an order denying his motion, filed pursuant to Florida Rule of Criminal Procedure 3.850, seeking post-conviction relief. We affirm as to all issues, only one of which merits discussion.
In its order denying relief, the trial court acknowledged that the order revoking appellant’s community control must be corrected *284to conform to the oral pronouncement of sentence. However, the record does not reflect whether that was actually accomplished. If it was not, on remand, the trial court shall ensure that it is.
AFFIRMED and REMANDED, with directions.
WOLF, WEBSTER and LAWRENCE, JJ., concur.